Exhibit 99.1 93 West Main Street, Clinton, CT 06413 NEWS The Connecticut Water Company Acquires Ellington Acres Company CLINTON, CONNECTICUT, January 21, 2009 – The Connecticut Water Company (CWC), a wholly owned subsidiary of Connecticut Water Service, Inc. (NASDAQ GS: CTWS), announced today that it has completed the transaction to acquire all of the stock of the Ellington Acres Company (EAC).EAC is a regulated water utility company that provides water service to approximately 750 customers, or about 2,300 people in the towns of Ellington and Somers, Connecticut.Connecticut Water currently serves more than 36,000 customers in northern Connecticut, including Ellington and its surrounding towns. Connecticut Water purchased EAC for $1,495,000.The two water systems will eventually be interconnected, as EAC’s water distribution system lies between two sections of CWC’s Northern operation – and is less than 100 feet from one of them. According to Eric W. Thornburg, CWC president and CEO, the transaction will help keep rates lower for customers of both companies.“Both companies can now avoid significant capital expenditures which is made possible by interconnecting the EAC and CWC water systems,” said Thornburg. He explained that the transaction allows EAC to avoid capital investments totaling $1.5 million, including a new water treatment plant and tank, while CWC avoids $2.24 million in capital investments, including a portion of a needed transmission line to interconnect its Somers and Western systems, improving reliability and fire protection. - More - Connecticut Water Acquires Ellington Acres Page 2 “A team of Connecticut Water employees has been working to plan for the integration of the two companies with Ellington Acres so that the acquisition is seamless to their customers,” said Thornburg.“CWC has a dedicated customer service team, and experienced state certified water treatment and distribution system professionals that look forward to serving the EAC customers.” CWC’s Northern System is staffed by 41 professionals in Water Treatment, Field and Customer Service.They are supported by additional staff of more than 160 in all aspects of operating a state wide water utility – including Customer Service, Engineering, Water Quality, SCADA, Leak Detection, Water Supply Planning, Accounting, Finance, and Information Technology.EAC has no employees and was owned and operated by members of the Slanetz Family since The Boards of Directors of EAC and CWC have approved the acquisition, and the Connecticut Department of Public Utility Control (DPUC) issued its approval of the acquisition on December 30, 2008. # # # About The Connecticut Water Company: Connecticut Water Company serves nearly 300,000 people in 54 towns in Connecticut. The towns served include: Ashford, Avon, Beacon Falls, Bethany, Bolton, Brooklyn, Burlington, Canton, Chester, Clinton, Colchester, Columbia, Coventry, Deep River, East Granby, East Haddam, East Hampton, East Windsor, Ellington, Enfield, Essex, Farmington, Griswold, Guilford, Hebron, Killingly, Lebanon, Madison, Manchester, Mansfield, Marlborough, Middlebury, Naugatuck, Old Lyme, Old Saybrook, Plainfield, Plymouth, Portland, Prospect, Somers, South Windsor, Stafford, Stonington, Suffield, Thomaston, Thompson, Tolland, Vernon, Voluntown, Waterbury, Westbrook, Willington, Windsor Locks and Woodstock. News Media Contact: Mary B.
